IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NORA BLOXOM WILLIAMS,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D12-5801

CITY OF JACKSONVILLE,

      Appellee.

_____________________________/

Opinion filed July 9, 2014.

An appeal from final order of the Public Employees Relations Commission.

Nora Williams, pro se, Appellant.

Derrell Q. Chatmon, City of Jacksonville, Office of General Counsel, Jacksonville,
and John G. Showalter, Staff Attorney, Public Employees Relations Commission,
Tallahassee, for Appellee.


PER CURIAM.

      Nora Williams appeals the final order of the Public Employees Relations

Commission affirming the summary dismissal of Ms. Williams’ amended charge

of an unfair labor practice by the City of Jacksonville. §§ 447.501, 447.503, Fla.

Stat. This court has jurisdiction to review the final order. § 447.504, Fla. Stat.

Because the appellant has failed to establish any ground under section 120.68(7),
Florida Statutes upon which this court might set aside the agency’s final order, the

Commission’s final order is AFFIRMED.

VAN NORTWICK, ROBERTS, and CLARK, JJ., CONCUR.




                                         2